Appellee sought by her petition filed before the board of trustees of the civil town of LaGrange, Indiana, to disannex certain farm lands from the town of LaGrange. The board of trustees denied the petition, and petitioner appealed to the circuit court. Appellee, over the objection of appellant, amended her petition after the appeal was taken. This action is challenged in this appeal. Appellant also in his motion for a new trial challenges the sufficiency of the evidence and also the admission of certain evidence. It also challenges the sufficiency of the notice by publication.
Appellant in his brief nowhere sets out the petition filed by appellee or the substance thereof. Nowhere *Page 321 
does he set out the notice which it challenges, and does 1.  not set out the evidence introduced at the hearing, or any part thereof. No attempt is made to set out in narrative form the evidence.
We have read appellant's brief carefully and find no question is presented for our consideration. We do not have the petition, notice, or evidence before us, and no way to determine the questions attempted to be presented unless we search the record. It has been denied by this court numerous times that we will not search the record in order to reverse a cause.
Appellant requested oral argument, but since we have 2.  determined that no question is presented by its brief, no argument is necessary.
Judgment affirmed.